PETERS, District Judge.
At the time of committing the defendant, some doubts arose in my mind; which, on account of the importance of the subject, I thought it more proper to submit to a solemn discussion, than hastily to decide at my chambers. I take the earliest opportunity, however, to acknowledge, that I am now convinced the commitment was erroneous. The act of assembly is obviously inconsistent with the existing constitution of the state; and, therefore, cannot be saved by the general provision of the schedule annexed to it. On that ground only my opinion is formed; but it is sufficient to authorize a declaration, that the pro*379ceeding before tbe mayor -was, ipso facto, void; that tbe prisoner is not a citizen of the United States; and that, consequently, be must be released from tbe charge of high treason.
IREDELL, Circuit Justice.
I am of tbe same opinion. Difficulties, it is true, have been suggested on points not necessary to a decision on tbe present occasion; and, certainly, if the question had not previously occurred, I should be disposed to think, that tbe power of naturalization operated exclusively, as soon as it was exercised by congress. But the circumstances of the case now before tbe court, render it unnecessary to inquire into tbe relative jurisdictions of tbe state and federal governments. The only act of naturalization suggested, depends upon the existence, or non-existence, of a law of Pennsylvania; and it is plain, that upon tbe abolition of tbe old constitution of tbe state, tbe law became inconsistent with tbe provisions of tbe new constitution, and, of course, ceased to exist, long before the supposed act of naturalization was performed.
Tbe prisoner must, therefore, be discharged.